IN TI~IE COURT ()F COMMON PLEAS OF THE STA'I`E OF I)ELAWARE
IN AND FOR NEW CAS'I`LE COUNTY

STATE OF DELAWARE, )
)
v. ) Cr. ID No. 1202012709
)
ADRIENNE HINKSON )
)
Defendant. )
Submitted: November 7, 2013
Decided: February 12, 2014
Michael B. DegliObizzi, Esquire Louis B. Ferrara
Deputy Attorney General 1716 Wawaset Street
320 N. French street s1 “ Fi@@r wiiming:on, be 19306
Wilmington, DE 19801 Altorneyfor Dej%ndant

Attorneyfor the Slate of Delaware

DECISION AFTER TRIAL

On February 12, 2012, $Adrienne Hinkson ("Hinkson") was arrested and subsequently

charged with one count of Driving Under the lnfiuence ("DUI"), in violation of 21 Del. C. §

4177, and Speeding, in violation of 21 Del. C. § 4169(3). Hinkson consented to an Intoxilyzer

test, the results of which indicated that Hinkson’s blood alcohol concentration was above the

legal limit.

A non~jury trial was held on October 28, 2()13. At the conclusion of trial, the Court

reserved decision pending the submission of case law by defense counsel. This is the Final

Decision of the Court.

DISCUSSION

The sole issue before the Court is whether the results of the intoxilyzer test, which was

admitted into evidence, is presumptive evidence that Hinkson was intoxicated.

The Court was prepared to rule from the bench at the conclusion of t-rial. Counsel for
Hinkson wished to present citations to authority regarding the admission of the intoxylizer
results Counsel supplied the Court with Ana'er'son v. State.l In Arederson, the Court held that for
the results of an intoxilyzer to be admissible, caiibration of an intoxilyzer must be conducted
°‘within a reasonable temporal proxiniity, and the extent of the temporal proximity or remoteness
would normally go only to the weight to be ascribed to this evidence, not its admissibility."z

Here, the results of the intoxilyzer were properly admitted into evidence, and there is
nothing in the factual record to suggest that the results of the intoxilyzer were inaccurate. None
of the testimony or documentary evidence presented at trial warrants a deduction of weight
ascribed to the results of the intoxilyzer test, and the Court cannot disregard the results. The
results of the intoxilyzer test show Hinkson’s blood alcohol concentration over the legal limit,
with a reading of .102%.

CONCLUSION

The Court finds that the State has presented sufficient evidence to find Hinkson guilty of
Driving Under the influence ("DUI"), in violation of 21 Del. C. § 4177. Accordingly, the Court
finds Defendant Adrienne Hinkson GUILTY. This Judicial Officer shall retain jurisdiction of
this case and will schedule it forthwith for sentencing

tr ls so oRDEREI) this 12*" day or February, 2014.

t'

'I` e~l-Iono a le CarlC. Dan erg
Jud

cc: Diane Healy, Criminal Case Manager

l Anderson v. Slale, 675 A.Zd 943 (Del. 1996).
2 1a at 943.